IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42400

STATE OF IDAHO,                                 )   2015 Unpublished Opinion No. 473
                                                )
       Plaintiff-Respondent,                    )   Filed: April 27, 2015
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
SEAN DANIEL CARNELL,                            )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Richard D. Greenwood, District Judge.

       Judgment of conviction and concurrent sentences of a unified term of twenty-five
       years, with a minimum period of confinement of ten years, for robbery; a
       determinate term of fifteen years for aggravated battery; a unified term of twenty-
       five years, with a minimum period of confinement of five years, for first degree
       arson; a unified term of twenty years, with a minimum period of confinement of
       fifteen years, for battery with intent to commit a serious felony; and a determinate
       term of five years for aggravated assault, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       Sean Daniel Carnell pled guilty to robbery, I.C. §§ 18-6501 and 18-6502; aggravated
battery, I.C. §§ 18-903(b), 18-907(b), and 18-907(a); first degree arson, I.C. § 18-802; battery
with intent to commit a serious felony, I.C. § 18-802; and aggravated assault, I.C. §§ 18-901(b)
and 18-905. In exchange for his guilty pleas, additional charges were dismissed. The district

                                                1
court sentenced Carnell to a unified term of twenty-five years, with a minimum period of
confinement of ten years, for robbery; a determinate term of fifteen years for aggravated battery;
a unified term of twenty-five years, with a minimum period of confinement of five years, for first
degree arson; a unified term of twenty years, with a minimum period of confinement of fifteen
years, for battery with intent to commit a serious felony; and a determinate term of five years for
aggravated assault. Carnell filed an I.C.R 35 motion, which the district court denied. Carnell
appeals, asserting that his sentences are excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Carnell’s judgment of conviction and sentences are affirmed.




                                                   2